DETAILED ACTION
This office action is responsive to communication filed on September 8, 2022.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot in view of the new grounds of rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is amended to recite (line 21) “after turning off the transfer transistor is turned off”.  It is unclear what is meant by this limitation.  Therefore, claim 1 is deemed indefinite by the Examiner.  This limitation may be amended to delete “is turned off” in order to remedy this rejection, and this is how the Examiner will interpret claim 1 for prior art purposes.
Claims 2-9 are indefinite as depending from claim 1 and not remedying the deficiencies of claim 1.
Claim 17 and 18 currently depend from claim 16.  However, claim 16 is currently canceled.  Therefore, the scopes of claims 17 and 18, respectively, are indefinite.  Claims 17 and 18 may be amended to each depend from claim 14 in order to remedy this rejection, and this is how the Examiner will interpret claims 17 and 18 for prior art purposes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Storm et al. (US 2015/0041865) in view of Beck et al. (US 2015/0281684) and Matsuura (US 8,189,082).

	Consider claim 1, Storm et al. teaches:
	An image sensor (figure 17), comprising:  
	a photodiode (PPD, 12) connected to a first power node (GND) configured to supply a first source voltage (i.e. ground voltage), and configured to generate a charge in response to light (see paragraph 0034); 
	a transfer transistor (transfer gate transistor, 14) connecting the photodiode (12, see figure 17) and a floating diffusion (FD, SN22) in response to a transmission control signal (TG, see figure 17, paragraph 0034); 
	a reset transistor (reset transistor, 18, paragraph 0034) connected between the floating diffusion (FD, SN22) and a second power node (Vrst, see figure 17) configured to supply a second source voltage (Vrst) different than the first source voltage (GND, see figure 17); 
	a boosting capacitor (30) connected directly to the floating diffusion (FD, SN22, see figure 17) and a control node (S1) where a boosting control signal is input (see paragraph 0077, figures 17 and 18), and configured to adjust a capacity of the floating diffusion (FD, SN22) in response to the boosting control signal (see paragraphs 0073 and 0074); and 
	a bias circuit having a first current circuit (transistor, 52) configured to supply a bias current to an output node to which a voltage signal corresponding to a charge accumulated in the floating diffusion (FD, SN22) is output (see figure 17, paragraph 0075), 
	wherein the control node (S1) is different from the first power node (GND, see figure 17), and 
	wherein the image sensor is configured to: 
	decrease the boosting control signal (S1) from a high level to a low level after turning off the transfer transistor (The boosting control signal (S1) is decreased from a high level to a low level between TI and TJ in figure 18, which is after turning off the transfer transistor via TG at TI, paragraph 0077.); and 
	switch the reset transistor (18) from a turned on state to a turned off state (i.e. after TD according to RST in figure 18, paragraph 0077).
	However, Storm et al. does not explicitly teach that the image sensor comprises a row driver or that the second source voltage is higher than the first source voltage (i.e. that the second source voltage is higher than ground).
	Beck et al. similarly teaches an image sensor (figure 3) having a photodiode (300) connected to a first source voltage (i.e. ground, see figure 3, paragraph 0035) and a reset transistor (404) connected to a second source voltage (e.g. VAA, see figure 3, paragraphs 0035 and 0036).
	However, Beck et al. additionally teaches that the image sensor comprises a row driver (row control circuitry, figure 2, paragraphs 0028 and 0032) and that the second source voltage is higher than the first source voltage (The second source voltage (VAA) is a “positive power supply voltage” (paragraphs 0033 and 0041) and is thus higher than a ground voltage.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second source voltage taught by Storm et al. be higher than the first source voltage as taught by Beck et al. and have the driving signals taught by Storm et al. be implemented via a row driver as taught by Beck et al. as this only involves combining prior art elements according to known methods to yield predictable results such as providing a power source for normal pixel operation (Beck et al., paragraph 0033).
	The combination of Storm et al. and Beck et al. does not explicitly teach that the bias circuit has a second current circuit configured to supply a different bias current to the output node, wherein the first current circuit and the second current circuit are configured to simultaneously provide a first bias current and a second bias current to the output node during a first time, respectively, wherein the reset transistor is switched from a turned on state to a turned off state during the first time.
	Matsuura similarly teaches a pixel circuit (figure 11) comprising an output node (VSIG, see column 9, lines 17-20) connected to a first current circuit (e.g. transistor 22, figure 11). 
	However, Matsuura additionally teaches that the bias circuit has a second current circuit (e.g. transistor 24, figure 11) configured to supply a different bias current to the output node  (see column 8, line 55 through column 9, line 3), wherein the first current circuit (22) and the second current circuit (24) are configured to simultaneously provide a first bias current and a second bias current to the output node during a first time (i.e. when SW1 and SW2 are both high in figure 12), respectively, wherein the reset transistor (14) is switched from a turned on state to a turned off state during the first time (i.e. switched from the high state to the low state as shown in figure 12).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor taught by the combination of Storm et al. and Beck et al. comprise a first current circuit and a second current circuit operated as taught by Matsuura for the benefit of enabling an increase in an output voltage range and thus dynamic range (Matsuura, column 8, lines 22-26).

	Consider claim 4, and as applied to claim 1 above, Storm et al. further teaches that the image sensor is further configured to increase the boosting control signal (S1) from a low level to a high level before turning on the transfer transistor (i.e. at TD prior to turning on the transfer transistor via TG at TG of figure 18, paragraph 0077).
	Beck et al. teaches the row driver (see claim 1 rationale).

	Consider claim 5, and as applied to claim 1 above, Storm et al. further teaches that the image sensor is further configured to increase the boosting control signal (S1) from a low level to a high level (e.g. at TB of figure 18) after turning off the transfer transistor (e.g. at TA of figure 18, paragraph 0077).
	Beck et al. teaches the row driver (see claim 1 rationale).

	Consider claim 7, and as applied to claim 1 above, Storm et al. further teaches that the image sensor is further configured to increase the boosting control signal (S1) from a low level to a high level (e.g. at TE of figure 18) after turning off the reset transistor (e.g. after TD of figure 18, paragraph 0077).
	Beck et al. teaches the row driver (see claim 1 rationale).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Storm et al. (US 2015/0041865) in view of Beck et al. (US 2015/0281684) and Matsuura (US 8,189,082) as applied to claim 1 above, and further in view of Inada (US 2021/0176458).

	Consider claim 9, and as applied to claim 1 above, Storm et al. teaches that the pixel circuit comprises the photodiode (12), the floating diffusion (FD, SN22), the transfer transistor (14), the reset transistor (18) and the boosting capacitor (30, see figure 17).
	However, the combination of Storm et al., Beck et al. and Matsuura does not explicitly teach that the image sensor comprises a first semiconductor chip including an output node, and a second semiconductor chip connected to the output node through a metal pad.
	Inada similarly teaches an image sensor (figure 4) comprising a pixel array part (11) and a bias circuit (constant current source part, 13).  See paragraphs 0061, 0067, 0073 and 0083.
	However, Inada additionally teaches that the image sensor comprises a first semiconductor chip (first semiconductor substrate, 41) including an output node (i.e. due to it including the pixel array part, paragraph 0083, figure 4), and a second semiconductor chip (second semiconductor substrate, 42) connected to the output node through a metal pad (e.g. via “Cu-Cu hybrid bonding”, paragraph 0083), wherein the first semiconductor chip comprises the pixel circuit (pixel array part, 11, see figure 4), and the second semiconductor chip (42) comprises the bias circuit (13, see figure 4, paragraph 0083).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor taught by the combination of Storm et al., Beck et al. and Matsuura be configured on first and second semiconductor chips in the manner taught by Inada for the benefit of reducing an entire chip area while enabling an advanced manufacturing process to be applied (Inada, paragraph 0084).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Storm et al. (US 2015/0041865) in view of Beck et al. (US 2015/0281684).

	Consider claim 10, Storm et al. teaches:
	An image sensor (figure 17), comprising:  
	a photodiode (PPD, 12) connected to a first power node (GND) configured to supply a first source voltage (i.e. ground voltage), and configured to generate a charge in response to light (see paragraph 0034); 
	a transfer transistor (transfer gate transistor, 14) connecting the photodiode (12, see figure 17) and a floating diffusion (FD, SN22) in response to a transmission control signal (TG, see figure 17, paragraph 0034); 
	a reset transistor (reset transistor, 18, paragraph 0034) connected between the floating diffusion (FD, SN22) and a second power node (Vrst, see figure 17) configured to supply a second source voltage (Vrst) different than the first source voltage (GND, see figure 17); 
	a boosting capacitor (30) connected directly to the floating diffusion (FD, SN22, see figure 17) and a control node (S1) where a boosting control signal is input (see paragraph 0077, figures 17 and 18), and configured to adjust a capacity of the floating diffusion (FD, SN22) in response to the boosting control signal (see paragraphs 0073 and 0074); and 
	wherein the control node (S1) is different from the first power node (GND, see figure 17), and 
	wherein the image sensor is configured to: 
	increase the boosting control signal (S1) from a low level to a high level before turning on the transfer transistor (14); and decrease the boosting control signal (S1) from a high level to a low level after turning off the transfer transistor (The transfer transistor (14) is turned on according to TG in figure 18 between TG and TI which is after the boosting control signal (S1) is increased to a high level after TD and before the boosting control signal (S1) is returned to the low level after TI, as shown in figure 18, paragraph 0077).
	However, Storm et al. does not explicitly teach that the image sensor comprises a row driver or that the second source voltage is higher than the first source voltage (i.e. that the second source voltage is higher than ground).
	Beck et al. similarly teaches an image sensor (figure 3) having a photodiode (300) connected to a first source voltage (i.e. ground, see figure 3, paragraph 0035) and a reset transistor (404) connected to a second source voltage (e.g. VAA, see figure 3, paragraphs 0035 and 0036).
	However, Beck et al. additionally teaches that the image sensor comprises a row driver (row control circuitry, figure 2, paragraphs 0028 and 0032) and that the second source voltage is higher than the first source voltage (The second source voltage (VAA) is a “positive power supply voltage” (paragraphs 0033 and 0041) and is thus higher than a ground voltage.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second source voltage taught by Storm et al. be higher than the first source voltage as taught by Beck et al. and have the driving signals taught by Storm et al. be implemented via a row driver as taught by Beck et al. as this only involves combining prior art elements according to known methods to yield predictable results such as providing a power source for normal pixel operation (Beck et al., paragraph 0033).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Storm et al. (US 2015/0041865) in view of Beck et al. (US 2015/0281684) as applied to claim 10 above, and further in view of Matsuura (US 8,189,082).

	Consider claim 11, and as applied to claim 10 above, Storm et al. further teaches a bias circuit including a first current circuit (transistor, 52) configured to input a first bias current to an output node for at least a first portion of a period of a horizontal scan time (see “BIAS”, figure 18, paragraph 0077), wherein the output node outputs a voltage signal corresponding to a charge accumulated in the floating diffusion (FD, SN22) is output (see figure 17, paragraph 0075).
	The combination of Storm et al. and Beck et al. does not explicitly teach that the bias circuit has a second current circuit configured to input a second bias current having a different magnitude from the first bias current to the output node for at least a second portion of the period of horizontal scan time.
	Matsuura similarly teaches a pixel circuit (figure 11) comprising an output node (VSIG, see column 9, lines 17-20) connected to a first current circuit (e.g. transistor 22, figure 11). 
	However, Matsuura additionally teaches that the bias circuit has a second current circuit (e.g. transistor 24, figure 11) configured to input a second bias current having a different magnitude from the first bias current to the output node (VSIG) for at least a second portion of the period of horizontal scan time (See column 8, line 55 through column 9, line 3.  As shown in figure 12, after SW2 is transitioned from high to low until T1, a second current different in magnitude from the first current will be output from the second current circuit (24) since the transistor (24) is turned off.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor taught by the combination of Storm et al. and Beck et al. comprise a first current circuit and a second current circuit operated as taught by Matsuura for the benefit of enabling an increase in an output voltage range and thus dynamic range (Matsuura, column 8, lines 22-26).

	Consider claim 12, and as applied to claim 11 above, the combination of Storm et al. and Beck et al. does not explicitly teach the second portion of the period of horizontal scan time.
	Matsuura teaches that the first portion of period of horizontal scan time at least partially overlaps the second portion of the period of horizontal scan time (e.g. when SW1 is high and SW2 is low prior to T1 in figure 12).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor taught by the combination of Storm et al. and Beck et al. comprise a first current circuit and a second current circuit operated as taught by Matsuura for the benefit of enabling an increase in an output voltage range and thus dynamic range (Matsuura, column 8, lines 22-26).

Allowable Subject Matter
Claims 14 and 19 are allowed.
Claims 2, 3, 6, 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 2, the prior art of record does not teach nor reasonably suggest that the second current circuit is further configured to provide the second bias current to the output node during a second time, the row driver is further configured to switch the transfer transistor from a turned on state to a turned off state during the second time, and the second time is different from the first time, in combination with the elements recited in parent claim 1.

	Claim 3 contains allowable subject matter as depending from claim 2.

	Consider claim 6, Storm et al. further teaches a selection transistor (42, figure 17).
	However, the prior art of record does not teach nor reasonably suggest that the selection transistor is configured to output the voltage signal corresponding to the charge accumulated in the floating diffusion to the output node, and the first current circuit is further configured to provide the first bias current while the selection transistor is in a turned off state, in combination with the elements recited in parent claim 1.

	Consider claim 8, the prior art of record does not teach nor reasonably suggest that the row driver is further configured to turn on the reset transistor after decreasing the boosting control signal from a high level to a low level, in combination with the other elements recited in parent claims 1 and 7.

	Consider claim 13, and as applied to claim 12 above, the prior art of record does not teach nor reasonably suggest that that the first current circuit is further configured to input the first bias current to the output node and the second current circuit is further configured to not input the second bias current to the output node during a third portion of the period of horizontal scan time, in combination with the other elements recited in parent claims 10-12.

	Consider claim 14, the prior art of record does not teach nor reasonably suggest that the first current circuit and the second current circuit are configured to simultaneously provide a first bias current and a second bias current to the output node during a first time, respectively, wherein the second source voltage is higher than the first source voltage, and wherein the row driver is configured to: decrease the boosting control signal from a high level to a low level after turning off the transfer transistor; switch the reset transistor from a turned-on state to a turned-off state during the first time; and switch the transfer transistor from a turned-on state to a turned-off state during a second time different from the first time, in combination with the other elements recited in claim 14.

	Claim 19 is allowed as depending from an allowed claim 14.

	Claims 17 and 18 would be allowed if amended to depend from claim 14 as suggested above by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696